         CASE 0:20-cv-00984-SRN-KMM Doc. 55 Filed 09/18/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Samuel Hull,                                      Case No. 20-cv-00984 (SRN/KMM)

                Plaintiff,

 v.                                                               ORDER

 ConvergeOne, Inc.,

                Defendant.


 Demetria Laparis Dyer and Sonia L. Miller-Van Oort, Sapientia Law Group, PLLC, 120
 South 6th Street, Suite 100, Minneapolis, MN 55402, and Ellie K. Vilendrer, Vilendrer
 Law, PC, 3800 American Blvd. West, Suite 1500, Minneapolis, MN 55431, for Plaintiff.

 Andrew B. Murphy and Raphael Coburn, Faegre Drinker Biddle & Reath LLP, 90 South
 7th Street, Suite 2200, Minneapolis, MN 55402, for Defendant.


SUSAN RICHARD NELSON, United States District Judge

        This matter is before the Court on the parties’ request to stay proceedings [Doc. No.

53] pending the Eighth Circuit’s en banc rehearing of Holbein v. Baxter Chrysler Jeep,

Inc., 948 F.3d 931 (8th Cir. 2020), reh’g en banc granted, opinion vacated (Mar. 19, 2020).

“[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself,

for counsel, and for litigants.” Cottrell v. Duke, 737 F.3d 1238, 1248 (8th Cir. 2013)

(quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). The Court finds, in the interest

of judicial economy and the conservation of the parties’ resources, that a stay is warranted

here.



                                              1
        CASE 0:20-cv-00984-SRN-KMM Doc. 55 Filed 09/18/20 Page 2 of 2




      Accordingly, IT IS HEREBY ORDERED that these proceedings be STAYED

pending the resolution of the Eighth Circuit’s en banc rehearing in Holbein v. Baxter

Chrysler Jeep, Inc., 948 F.3d 931 (8th Cir. 2020).

IT IS SO ORDERED.



Dated: September 18, 2020                            s/Susan Richard Nelson
                                                     SUSAN RICHARD NELSON
                                                     United States District Judge




                                            2
